             Case 2:20-cv-00130-JM Document 13 Filed 04/15/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                          DELTA DIVISION
JOHN HENRY GANT, JR.                                                               PLAINTIFF
                          2:20cv00130-JM-JJV

ANDREW SAUL, Commissioner,
Social Security Administration                                                   DEFENDANT


                                           ORDER

       The Court has received Proposed Findings and Recommendations (ARD@) submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

review of the RD, the Court approves and adopts the RD as this Court’s findings in all respects.

Accordingly, the Commissioner=s decision is affirmed, and this case is DISMISSED with

prejudice.

       IT IS SO ORDERED this 15th day of April, 2021.


                                               ____________________________________
                                               JAMES M. MOODY, JR.
                                               UNITED STATES DISTRICT JUDGE
